Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
1.	Authorization for this examiner’s amendment was given in an interview with Paul Haughey (Reg. No. 31836) on 06/07/2022.

IN THE CLAIMS
Please amend the claims as follows:

1. (Previously Amended) A secure digital operations system comprising: (a) one or more processors; (b) a digital twin operating as an intelligent agent and corresponding to an object, the digital twin configured to: operate as a digital simulation of the object within the secure digital operations system; and update a corresponding state of the digital simulation based on one or more sensor inputs associated with the object, wherein the digital twin is controlled by the one or more processors; (c) a cloaked network-based communications mesh controlled by the one or more processors, the cloaked network-based communications mesh configured to: communicatively couple the one or more processors to the digital twin within the secure digital operations system; and control the flow of data into and out of the secure digital operations system; and (d) a resource provisioning matrix controlled by the one or more processors, the resource provisioning matrix configured to provide a set of adjustable resource constraints for provisioning resources controlling the secure digital operations system, wherein the resources have constraints including at least one of: processing performance; and communications security, wherein the digital twin utilizes the resources as adjusted by the resource provisioning matrix.

2. (Original) The secure digital operations system of claim 1 wherein the cloaked network-based communications array incorporates a software-defined perimeter (SDP) and a frequency hopping spread spectrum implementation.

3. (Original) The secure digital operations system of claim 1 wherein the resource constraints further include system availability, system meantime to recover, and data replication and retention.

4. (Original) The secure digital operations system of claim 3 wherein the resource constraints further include performance, transactional level and security level.

5. (Original) The secure digital operations system of claim 1 wherein the cloaked network-based communications mesh comprises at least one of (1) a dynamic connection scheme, (2) encryption or (3) ad hoc connections with a certificate.

6. (Original) The secure digital operations system of claim 5 wherein the encryption is triple DES or an equivalent or higher level of encryption.

7. (Original) The secure digital operations system of claim 1 wherein the object comprises one of a device, sensor or processing resource.

8. (Original) The secure digital operations system of claim 1 wherein the cloaked network-based communications mesh is a fractal mesh.

9. (Original) The secure digital operations system of claim 1 wherein the digital twin is connected to additional digital twins via a distributed backbone overlay.

10. (Original) The secure digital operations system of claim 1 further comprising a codex providing a database of records for the object.

11. (Original) The secure digital operations system of claim 1 wherein the digital twin, cloaked network-based communications mesh and resource provisioning matrix comprise a software overlay network.

12. (Original) The secure digital operations system of claim 1 wherein the cloaked network-based communications mesh comprises an enterprise backbone overlay mesh.

13. (Original) The secure digital operations system of claim 1 wherein the resource provisioning matrix includes a matrix for adjusting the resources of the digital twin.

14. (Currently Amended) An intelligent agent embodied in non-transitory, computer readable code on computer readable media comprising: an input module for receiving data; a guard module for filtering the data according to stored conditions; a Markov algorithm module for evaluating the filtered data compared to an action for a condition[[;]],wherein the Markov algorithm module further comprises lists of guarded commands to evaluate input signals and messages from the input module monitoring a physical object; a persistence module for storing state data from the Markov algorithm module; a command module for issuing commands in response to conditions being met; and an output module for providing commands to a physical twin of the intelligent agent.

15. (Original) An apparatus for creating an intelligent agent according to claim 5, comprising: a first layer module providing definitions, deployment, and control; a second layer including at least one neural network for monitoring and control; and a third layer module providing transformational actions including operations, processing, storing, and forwarding.

16. (Cancelled) 

17. (Original) The intelligent agent of claim 14 wherein the intelligent agent is one of a pico-economic mechanisms for a regulated electronic transaction market or a process control component for industrial assets.

18. (Original) The intelligent agent of claim 14 wherein the modules are one of a Python module or a nio block.

19. (Original) The intelligent agent of claim 14 wherein the data received by the input module comprises object data from a physical object.

20. (Cancelled)		

Reasons for Allowance
Terminal Disclaimer
2.	The terminal disclaimer filed on 06/07/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U. S. Patent No. 11,140019 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record (Hershey et al, U. S. Patent Publication No. 2018/0054376 and Chen, U. S. Patent Publication No. 2017/0039479) do not teach nor suggest in detail secure digital operations system comprising digital twin operating as an intelligent corresponding to an object wherein the digital twin configured to operate digital simulation of the object and update the corresponding state based on the simulation; cloaked network-based communication mesh configured to control the flow of data into and out of the secure digital operations system; resource provisioning matrix configured to provide adjustable resource constraints wherein the constraints include processing performance and communication security wherein the digital twin utilizes the resources as adjusted by the resource provisioning matrix comprising monitoring using Markov algorithm to evaluate the input signals and message. Hershey and Chen respectively only teach Internet of things system that manages digital twin for adjusting certain parameters using simulations and software defined risk assessment system analysis data objects using Markov algorithm. Thus the prior arts of record taking singly or in combination do not teach or suggest the above-stated limitation taking wholly in combination with all the elements of each independent claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.     Claims 1-15 and 17-19 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED IBRAHIM whose telephone number is (571)270-1132.  The examiner can normally be reached on Monday through Friday from 9:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED IBRAHIM/Primary Examiner, Art Unit 2444